Citation Nr: 9903697	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  93-24 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1967 to September 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
granted entitlement to service connection for otosclerosis of 
the left ear with tinnitus and assigned a noncompensable 
disability rating for the disorder.  The veteran has 
perfected an appeal of the rating assigned for the hearing 
loss disability.

In a September 1994 rating decision the RO granted 
entitlement to service connection for bilateral hearing loss, 
status post otosclerosis of the left ear with tinnitus, 
thereby incorporating the grant of service connection for 
right ear hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The bilateral hearing loss is manifested by an average 
puretone threshold in the right ear of 30 decibels, with 
speech discrimination ability of 84 percent, and an average 
puretone threshold in the left ear of 39 decibels, with a 
speech discrimination ability of 88 percent.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.87, 4.87a, 
Diagnostic Codes 6100 and 6202 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that on entry into 
service he reported decreased hearing ability in his left 
ear, but examination revealed that his hearing was within 
normal limits.  He was noted to have a history of throat and 
ear infections in June 1970, and a bilateral hearing loss in 
October 1970.  In December 1970 a stapedectomy was performed 
on the left ear due to otosclerosis.  On separation from 
service in January 1971 he was diagnosed with a bilateral 
hearing loss, with average puretone thresholds of 20 decibels 
in the right ear and 24 decibels in the left ear.

Private treatment records indicate that a stapedectomy was 
performed on the right ear in December 1982 due to 
otosclerosis.

A VA audiometric examination in June 1992 revealed puretone 
decibel thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
20
25
35
LEFT
20
30
30
40

Speech audiometry revealed speech discrimination ability of 
90 percent in the right ear and of 94 percent in the left 
ear.  As the result of the examination the audiologist 
provided a diagnosis of bilateral mixed hearing loss and 
ringing tinnitus.


In his October 1993 substantive appeal the veteran reported 
that his hearing loss affected his employment, and during a 
December 1993 hearing he testified that his hearing had 
gradually gotten worse since 1970.  He stated that he had to 
tell the people he worked with that he had a hearing loss, so 
that they knew to speak loudly when talking to him.  He 
denied having undergone any ear or hearing examinations since 
he was separated from service until 1992, with the exception 
of the surgery that was performed in 1982.

A VA audiometric examination in August 1998 revealed puretone 
decibel thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
30
45
LEFT
25
40
35
55

Speech audiometry revealed speech discrimination ability of 
84 percent in the right ear and of 88 percent in the left 
ear.

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Otosclerosis is evaluated based on the loss of hearing.  
38 U.S.C.A. § 4.87a, Diagnostic Code 6202.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from level I for 
essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110.  Disability ratings for hearing loss are 
derived from a mechanical application of the rating schedule 
to the numeric designations resulting from audiometric 
testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

The Board finds that the veteran's appeal of the rating 
assigned for bilateral hearing loss is well grounded within 
the meaning of the statutes and judicial construction and 
that VA has a duty, therefore, to assist him in the 
development of the facts pertinent to the appeal.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The relevant evidence 
pertaining to the issue consists of the reports of VA 
audiometric examinations in June 1992 and August 1998, and 
the veteran's statements and testimony.  The Board concludes 
that all relevant data have been obtained for determining the 
merits of the veteran's appeal and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.



The Board has reviewed the evidence of record and finds that 
the criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  According to the 
results of the most recent VA audiometric examination, a 
noncompensable rating is assigned for bilateral defective 
hearing where the puretone threshold average in one ear is 
30 decibels, with speech recognition ability of 84 percent 
correct, (level II), and, in the other ear, the puretone 
threshold average is 39 decibels, with speech recognition 
ability of 88 percent correct, (level I).  38 C.F.R. § 4.87, 
Diagnostic Code 6100.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected hearing loss has resulted in frequent, indeed any, 
hospitalizations.  

Although the veteran claims that his hearing loss interferes 
with his employment, in that he has difficulty hearing while 
on the job, the evidence does not show that the hearing loss 
has caused marked interference with employment.  In short, 
there has been no showing that the application of the regular 
schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

Although the veteran's assertion that his hearing ability has 
gotten worse since his separation from service is 
substantiated by the results of the audiometric testing, the 
application of the pertinent rating criteria does not 
indicate that the severity of his hearing loss warrants a 
compensable disability rating.  For these reasons the Board 
has determined that the preponderance of the evidence is 
against entitlement to a compensable disability rating for 
bilateral hearing loss.


ORDER

The appeal to establish entitlement to a compensable 
disability rating for bilateral hearing loss is denied.




		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

